Case 1:11-cr-00015-JAW Document 108 Filed 04/22/21 Page 1 of 12            PageID #: 154




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

UNITED STATES OF AMERICA                   )
                                           )
                                           )
       v.                                  )         No. 1:11-cr-00015-JAW
                                           )
                                           )
CREG A. SWAIN                              )


              ORDER ON MOTION FOR EARLY TERMINATION
                      OF SUPERVISED RELEASE

       Because the Court concludes that a person on supervised release has not

sustained his burden to demonstrate that his period of supervised release should be

terminated early, the Court dismisses his motion for early termination of supervised

release.

I.     BACKGROUND

       On September 13, 2005, in the Eastern District of Texas, Creg A. Swain was

charged with and pleaded guilty to possession of sexually explicit visual depictions of

minors in violation of 18 U.S.C. § 2252(a)(4)(B).      Transfer of Juris., Attach. 1,

Information, Attach. 3, Docket Sheet (ECF No. 1). On April 25, 2006, Mr. Swain was

sentenced in the United States District Court for the Eastern District of Texas to 57

months imprisonment followed by 120 months of supervised release. Id., Attach. 2,

J.   On February 15, 2011, jurisdiction over Mr. Swain’s supervised release was

transferred from Eastern District of Texas to the District of Maine. Id.

       Mr. Swain got off to a bumpy start in his supervised release in the District of

Maine. On February 18, 2011, only three days after the transfer of jurisdiction was
Case 1:11-cr-00015-JAW Document 108 Filed 04/22/21 Page 2 of 12          PageID #: 155




docketed, the Government moved to revoke Mr. Swain’s supervised release. Pet. for

Warrant or Summons for Offender Under Supervision (ECF No. 2). This petition

resulted in a modification of the conditions of supervised release, imposing a ninety-

day period of home confinement. See Order Modifying Terms of Supervised Release

(ECF No. 24).

      On May 18, 2012, the Government filed a second petition to revoke Mr. Swain’s

supervised release. Pet. for Warrant or Summons for Offender Under Supervision

(ECF No. 26). The basis of the petition was that Mr. Swain had been discharged from

sex offender treatment for numerous violations of the treatment contract, contact

with a minor without prior approval of the supervising office, and the possession of

pornographic material. Id. at 1-2. On August 31, 2012, the Court revoked his

supervised release and imprisoned him for four months, imposing a 120-month period

of supervised release for failing to participate in sex offender treatment, having

unsupervised contact with a child under 18, and viewing images of sexually explicit

conduct. Revocation J. (ECF No. 66).

      On June 19, 2014, the Government filed a third motion to revoke Mr. Swain’s

supervised release. Pet. for Warrant or Summons for Offender Under Supervision

(ECF No. 68). The Government alleged that Mr. Swain purchased and used a tablet

computer/E-reader to access the internet, viewed pornographic images and movies

and failed to disclose his possession and use of the device to the supervising officer.

Id. at 1-2. On August 18, 2014, the Court sentenced Mr. Swain to five months of

incarceration and 120 months of supervised release. Revocation J. (ECF No. 91).



                                          2
Case 1:11-cr-00015-JAW Document 108 Filed 04/22/21 Page 3 of 12        PageID #: 156




      On March 2, 2021, Mr. Swain filed a motion for early termination of his

supervised release. Mot. to Terminate Supervised Release (ECF No. 99) (Def.’s Mot.).

On March 16, 2021, the Government responded, opposing the early termination.

Gov’t’s Resp. in Opp’n to Def.’s Mot. to Terminate Supervised Release (ECF No. 100)

(Gov’t’s Opp’n). On March 30, 2021, Mr. Swain replied. Def.’s Reply to Gov’t’s Resp.

to the Mot. to Terminate Supervised Release (ECF No. 101) (Def.’s Reply).

      On April 2, 2021, in accordance with United States v. Marrero-Pérez, 914 F.3d

20, 25 (1st Cir. 2019), the Court ordered that the Response to Early Termination

Request dated March 11, 2021 from Probation Officer (PO) Stacy Laflin be placed on

the docket and permitted the parties to respond to PO Laflin’s recommendation.

Order (ECF No. 102).      On April 2, 2021, the Clerk’s Office filed PO Laflin’s

recommendation on the docket. Resp. to Early Termination Req. (ECF No. 103) (PO

Mem.).     On April 13, 2021, the Government indicated that it did not intend to

supplement its response. Gov’t’s Notice Regarding USPO Resp. to Early Termination

Req. (ECF No. 106). On April 15, 2021, Mr. Swain filed a reply to PO Laflin’s

recommendation. Def.’s Reply to U.S.P.O. Resp. to Def.’s Req. for Early Termination

(ECF No. 107) (Def.’s Suppl. Reply).

II.   THE PARTIES’ POSITIONS

      A.      Creg Swain’s Motion for Early Termination

      In his motion dated March 2, 2021, Mr. Swain attached a letter dated

February 4, 2021 from Dwayne A. Hogan, his sex offender treatment provider, stating

that he had completed the program’s treatment goals and is “ready to be discharged



                                         3
Case 1:11-cr-00015-JAW Document 108 Filed 04/22/21 Page 4 of 12          PageID #: 157




from treatment.” Def.’s Mot., Attach. 1, Letter from Dwayne A. Hogan to Stacy Laflin

at 1 (Feb. 4. 2021) (Hogan Letter). Mr. Hogan says that Mr. Swain has “successfully

passed a maintenance polygraph exam, which was one of the stated goals.” Hogan

Letter at 1. Mr. Hogan writes that Mr. Swain has been “open and honest with me

regarding his sexual behavior and fantasies, another treatment goal.” Id. Mr. Hogan

observes that Mr. Swain “seems to be doing well at this time.” Id. Mr. Hogan

concludes that Mr. Swain “should do fine as long as he stays on his current path of

recovery.” Id. Mr. Swain’s motion is based on the Hogan letter and his view that Mr.

Swain no longer needs sex offender treatment. Def.’s Mot. at 1.

      B.     The Government’s Opposition

      After reciting his performance on supervised release, including the

revocations, the Government says that Mr. Swain “does not meet the standard for

early termination of supervision.” Gov’t’s Opp’n at 3. The Government concedes that

Mr. Swain’s completion of the sex offender treatment is “commendable,” but it notes

that his “time on supervised release has not been without blemish and weighs heavily

against terminating supervision now.”         Id.   After reviewing the nature and

circumstances of his federal offense and his subsequent supervised release violations,

the Government concludes that the “protection of the public, particularly exploited

children” requires continued supervised release. Id. at 4.

      C.     Creg Swain’s Reply

      In his reply, Mr. Swain acknowledged that the Government’s “recitation of [his]

supervision history is correct.” Def.’s Reply at 1. He notes, however, that he has “not



                                          4
Case 1:11-cr-00015-JAW Document 108 Filed 04/22/21 Page 5 of 12         PageID #: 158




had any supervised release revocations” since 2014, a “full seven years without any

issues.” Id. He urges the Court to terminate his supervised release or “at least to

modify the conditions to make them less strenuous including the internet monitoring

provision, as well as continued sex offender treatment and any other provisions the

Court deems appropriate.” Id. Mr. Swain contends that the Court “clearly got a hold

of [his] attention after his last revocation and [he] has been compliant since that

time.” Id. at 2.

      D.     Probation Officer Laflin’s Memorandum

      In addition to relating the developments in Mr. Swain’s case that are a matter

of record, PO Laflin observed that after Mr. Swain began his third term of supervised

release, he became employed as a caretaker for Bill and Jean Bubar. PO Mem. at 2.

When Mr. Bubar died in February 2020, Mr. Swain lost his job and has been

unemployed since then. Id.

      In March 2020, Mr. Swain’s maintenance polygraph was deemed deceptive. Id.

Mr. Swain disclosed to the polygrapher that he watched shows on HBO and Cinemax

for sexual stimulation and in response to the disclosed behavior, he was instructed to

resume sex offender counseling with Dwayne Hogan, the PO’s contracted treatment

provider. Id. On February 4, 2021, Mr. Hogan confirmed that Mr. Swain had met

his treatment goals and would be discharged from sex offender treatment. Id.

      In May 2020, the PO last assessed Mr. Swain’s risk level using the Post-

Conviction Risk Assessment tool and concluded that, even though his risk level had

improved, offenders in his latest category have a 30% arrest rate and an 18%



                                          5
Case 1:11-cr-00015-JAW Document 108 Filed 04/22/21 Page 6 of 12            PageID #: 159




revocation rate in a twelve-month period following the PCRA.              Id.   The PO

acknowledged Mr. Swain’s improvement but also noted that it has been only twelve

months since he had been placed back into the sex offender counseling and less than

one month since he completed the program. Id.

      The PO concluded that even though Mr. Swain had made “considerable strides”

since first being released, the end of his ten-year supervised release period will expire

in November 2024 and therefore is “in sight.” Id. at 3. The PO also noted that Mr.

Hogan noted in discharging Mr. Swain that he will “do well as long as he stays on his

current path of recovery.” Id. In the PO’s view, it is “too early” to determine if Mr.

Swain has “toed this path.” Id. The PO also observed that “maintenance polygraphs

and the results of those polygraph examinations will be valuable in determining his

adherence to a path of recovery.” Id. The PO joined the Government in objecting to

early termination. Id.

      E.     Creg Swain’s Supplemental Reply

      In his response, Mr. Swain first noted an inaccuracy in the PO’s memorandum.

Def.’s Suppl. Reply at 1.     Although the PO said that Mr. Swain is currently

unemployed, Mr. Swain said that he is currently receiving disability benefits from

the federal government in the form of Social Security Insurance, because he is unable

to work. Id. Mr. Swain also acknowledges that although he struggled early on, he

has not had any issues with supervised release revocations since 2014. Id. He also

noted that he now has stable housing and has reduced his risk of recidivism. Id. at 2-




                                           6
Case 1:11-cr-00015-JAW Document 108 Filed 04/22/21 Page 7 of 12           PageID #: 160




3. Mr. Swain asks that the Court either terminate his supervised release or lift some

or all the special conditions. Id. at 3.

III.   LEGAL STANDARD

       Under 18 U.S.C. § 3583, a court may terminate a period of supervised release

"after the expiration of one year of supervised release." 18 U.S.C. § 3583(e)(1). As

Mr. Swain has now served more than one year of supervised release, the Court is

authorized to terminate his remaining term of supervised release. However, the

statute states that the court should consider a set of factors under 18 U.S.C. § 3553(a)

in making this decision and the court must be "satisfied that such action is warranted

by the conduct of the defendant released and the interest of justice." Id. "The showing

required for a defendant to obtain a modification of a condition of supervised release

pursuant to section 3583(e) is an open question in [the First Circuit]." United States

v. Garrasteguy, 559 F.3d 34, 43 n.12 (1st Cir. 2009). The same uncertainty attaches

to early terminations under § 3583(e). The unanswered question is whether, in

modifying or terminating supervised release, the trial court acts within its discretion

or whether a defendant must demonstrate changed or extraordinary circumstances.

Compare United States v. Kay, 283 F. App’x 944, 946 (3d Cir. 2008) (unpublished)

(reviewing district court's modification of supervised release for abuse of discretion

and leaving open the question of whether "significantly changed or extraordinary

circumstances" standard is controlling in its modification determination), with

United States v. Lussier, 104 F.3d 32, 36 (2d Cir. 1997) ("Section 3583(e) provides the

district court with retained authority to revoke, discharge, or modify terms and



                                           7
Case 1:11-cr-00015-JAW Document 108 Filed 04/22/21 Page 8 of 12            PageID #: 161




conditions of supervised release following its initial imposition of a supervised release

term in order to account for new or unforeseen circumstances").

      Rather than attempt to resolve this uncertain legal issue, the Court will

analyze Mr. Swain’s motion for early termination under both standards. See United

States v. Caparotta, No. 1:06-cr-00058-JAW, 2016 U.S. Dist. LEXIS 80925, at *4-6 (D.

Me. Jun.22, 2016).

IV.   DISCUSSION

      Even though Mr. Swain has recently made progress in his compliance with the

conditions of supervised release, the Court focuses on four main factors in rejecting

his request for early termination of supervised release: (1) first, the nature and

circumstances of Mr. Swain’s offense and his prior sexual misconduct, (2) second, his

earlier inability to abide by the conditions of release, resulting in revocations, (3)

third, the potential victims of his sexual interest in children are uniquely vulnerable

to exploitation, and (4) fourth, Mr. Swain’s history of hands-on sexual contact with a

minor female is unusual and disturbing.

      According to the Presentence Investigation Report (PSR) in Mr. Swain’s case,

he was about thirty-two years old when he possessed “at least 150 but less than 300”

images of child pornography. Presentence Investigation Report ¶ 12 (PSR). The PSR

reveals that “[n]umerous images possessed by the defendant portrayed sadistic or

masochistic conduct or other depictions of violence of prepubescent children.” Id. In

June 2004, Mr. Swain had gone onto a web page operated by the Birmingham

Alabama Police Department and had inquired about obtaining child pornography



                                           8
Case 1:11-cr-00015-JAW Document 108 Filed 04/22/21 Page 9 of 12          PageID #: 162




videos. Id. ¶ 14. Law enforcement had assured Mr. Swain that the images were of

real children, not actors, and that they were illegal. Id. Mr. Swain persisted and

ordered ten videos, seven “clearly described to contain visual depictions involving the

sexual exploitation of a minor or minors.” Id. When searched on September 29, 2004,

law enforcement found hundreds of images of child pornography on Mr. Swain’s

computer. Id. ¶ 15.

         More disturbing is that Mr. Swain admitted hands-on contact with a minor.

Id. He acknowledged that he had met a minor female online for the purpose of

engaging in sex with her. Id. He picked up the minor female in Plano, Texas and

they had engaged in oral sex. Id. Mr. Swain said he did not know the girl’s identity.

Id.

         Second, Mr. Swain’s earlier inability to abide by the conditions of his

supervised release is a matter of record. The District of Maine accepted supervision

of Mr. Swain on February 15, 2011, but shortly after his transfer, the PO filed a

petition on supervised release, alleging violations of his supervised release. Transfer

of Juris.; Pet. for Warrant or Summons for Offender Under Supervision (ECF No. 2).

On April 15, 2011, Mr. Swain admitted two Class C violations of his supervised

release conditions and, in response to his violations, on May 3, 2011, the Court

modified the terms of his supervised release. Order Modifying Terms of Supervised

Release (ECF No. 24).

      On May 18, 2012, the PO filed a second petition on supervised release. Pet. for

Warrant or Summons for Offender Under Supervision (ECF No. 26). On July 31,



                                           9
Case 1:11-cr-00015-JAW Document 108 Filed 04/22/21 Page 10 of 12         PageID #: 163




 2012, Mr. Swain admitted violating special condition number four and the Court

 found him in violation of special conditions one and two. Min. Entry (ECF No. 63).

 The Court sentenced Mr. Swain to four months of imprisonment and ten years of

 supervised release. Revocation J. (ECF No. 66).

       On June 19, 2014, the PO filed a third petition on supervised release. Pet. for

 Warrant or Summons for Offender Under Supervision (ECF No. 68). On August 18,

 2014, Mr. Swain admitted two violations and the Court imposed a term of five months

 incarceration and ten years of supervised release. Revocation J. (ECF No. 91).

       Mr. Swain stresses that his supervised release has not been subject to

 revocation since he began his third term of supervised release on November 29, 2014,

 but, as the PO points out, his March 2020 maintenance polygraph was deemed

 deceptive and he disclosed to the polygraph examiner that he had watched shows on

 HBO and Cinemax for sexual stimulation, an admission that caused the PO to

 reinstitute sex offender treatment. PO Mem. at 2. The date when Mr. Swain emerged

 from this last round of sex offender treatment was February 4, 2021, less than three

 months ago. Id. In the Court’s view, Mr. Swain’s brief period of full compliance with

 the conditions of supervised release is far too short to justify terminating his

 supervised release.

       The third factor is that Mr. Swain’s crime of possession of sexually explicit

 visual depictions of minors is an offense where the potential victims are young and

 uniquely unable to defend themselves or even in some circumstances to understand

 the nature of the violation and to report it.



                                            10
Case 1:11-cr-00015-JAW Document 108 Filed 04/22/21 Page 11 of 12                          PageID #: 164




         The final factor is that Mr. Swain’s admission that he had hands-on sexual

 contact with a minor female he had contacted over the internet is unusual, even

 among persons who have an interest in child pornography. It is one thing to view an

 image; it is a much more concerning step to cross boundaries whereby a person who

 is sexually interested in minors would contact a known minor over the internet,

 arrange to meet the minor, and to engage in oral sex with her. This admission, in the

 Court’s view, places Mr. Swain in a different and more troubling category than many

 individuals who have been convicted of his federal crime.

         If the higher standard is applicable in the First Circuit, Mr. Swain failed to

 demonstrate any significantly changed or extraordinary circumstances that would

 justify either a modification or termination of supervised release. As another court

 observed, a defendant "is not entitled to early termination simply because he has

 successfully served a portion of his supervised release." United States v. McKay, 352

 F. Supp. 2d 359, 361 (E.D.N.Y. 2005). Nor is he likely to receive a termination of

 supervised release by mere compliance with its terms because "ultimately that is

 what is expected of him." United States v. Medina, 17 F. Supp. 2d 245, 247 (S.D.N.Y.

 1998). Assuming the lower standard applies and the Court has the discretion to

 modify or terminate Mr. Swain's supervised release, the Court declines to do so.

         Nothing the Court has written takes away from Mr. Swain’s efforts to maintain

 compliance with the conditions of his supervised release and his more recent lack of

 violation. 1 It simply represents the Court’s judgment that he has not sustained his


 1      The Court accepts Mr. Swain’s careful distinction between being unemployed and unable to
 work. Def.’s Suppl. Reply at 1. The Court is unable to assess the basis for Mr. Swain’s receipt of social

                                                   11
Case 1:11-cr-00015-JAW Document 108 Filed 04/22/21 Page 12 of 12                          PageID #: 165




 burden to demonstrate that his period of supervised release and the conditions

 currently imposed on his supervised release should be shortened.

 V.      CONCLUSION

         The Court DISMISSES without prejudice Creg Swain’s Motion to Terminate

 Supervised Release (ECF No. 99).

         SO ORDERED.

                                                 /s/ John A. Woodcock, Jr.
                                                 JOHN A. WOODCOCK, JR.
                                                 UNITED STATES DISTRICT JUDGE

 Dated this 22nd day of April, 2021.




 security disability benefits. When he was sentenced in 2006, the PSR described him as “healthy,” PSR
 ¶ 40, and he had a history of employment in the food service industry. Id. ¶¶ 44-45. There are some
 references to anxiety and depression in subsequent revocation reports, which may be the basis for his
 disability. Even so, Mr. Swain is relatively young at forty-nine years old and the prospect of a lifetime
 of daily idleness is not edifying. The Court urges Mr. Swain to consider whether there are jobs he can
 do and to obtain one, if possible.

                                                   12
